DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 5: Change “to” to “on”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific order of formation, as discussed below, does not reasonably provide enablement for other orders of formation which the claims encompass.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claim 2, which depends from claim 1: Claim 1 requires “forming bottom conductive lines over a wafer; forming a first magnetic tunnel junction (MTJ) stack over and electrically connected to one of the bottom conductive lines; forming a dielectric layer over the first MTJ stack; forming a second MTJ stack over the dielectric layer….”  Claim 2 requires “forming a first via adjacent the first MTJ stack, wherein the first via is formed between the second MTJ stack and the bottom conductive lines.” (emphasis added).  The language of claim 2 suggests that the second MTJ stack is already present when the first via is formed between the second MTJ stack and the bottom conductive lines.  A method for forming the first via shows that the second MTJ stack is formed above and after the first via, which is typically how these would be formed.  However, there is no information on inserting a space between the second MTJ stack and the bottom conductive lines so that a first via may be formed in the claimed location.  Forming the first via by patterning through the second MTJ stack would make the second MTJ stack inoperable.  Because the disclosure does not provide information on how to form the first via between the bottom conductive lines and the second MTJ, claim 2 is rejected for lack of enablement of the full scope of the claim.
Claim 3 specifies the order of formation and thus is enabled.
Regarding claim 4, which depends from claim 1: Claim 1 requires “forming bottom conductive lines over a wafer; forming a first magnetic tunnel junction (MTJ) stack over and electrically connected to one of the bottom conductive lines; forming a dielectric layer over the first MTJ stack; forming a second MTJ stack over the dielectric layer….”  Claim 4 requires “forming a second via adjacent the second MTJ stack, wherein the second via is formed between the first MTJ stack and the top conductive lines.” (emphasis added).  The language of claim 4 suggests that the top conductive lines is already present when the second via is formed between the top conductive lines and the first MTJ stack.  A method for forming the second via shows that the top conductive lines are formed above and after the second via, which is typically how these would be formed.  However, there is no information on inserting a space between the top conductive lines and the first MTJ stack so that a second via may be formed in the claimed location.  Because the disclosure does not provide information on how to form the second via between the first MTJ stack and the top conductive lines, claim 4 is rejected for lack of enablement of the full scope of the claim.
Claim 5 does not specify the order of formation of the second via and the top conductive lines and thus is rejected for depending from rejected base claim 4.  Claim 6 specifies the order of formation and thus is enabled.
Regarding claim 20, which depends from claim 15: Claim 15 requires “forming first and second bottom conductive lines over a substrate and extending along a first direction; forming a first MTJ stack over the first bottom conductive line; forming a first via over the first bottom conductive line after forming the first MTJ stack, wherein the first MTJ stack and the first via are arranged along the first direction; forming a second MTJ stack over the second bottom conductive line after forming the first via….”  Claim 20 requires “forming middle conductive lines over the first MTJ stack and below the second MTJ stack.” (emphasis added).  The language of claim 20 suggests that the second MTJ stack is already present when the middle conductive lines are formed below the second MTJ stack.  A method for forming the second MTJ stack shows that the second MTJ stack is formed above and after the middle conductive lines, which is typically how these would be formed.  However, there is no information on inserting a space between the first MTJ stack and the second MTJ stack so that the middle conductive lines may be formed in the claimed location.  Because the disclosure does not provide information on how to form the middle conductive lines below the second MTJ stack, claim 20 is rejected for lack of enablement of the full scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  This claim requires “forming a first magnetic tunnel junction (MTJ) stack over and electrically connected to one of the bottom conductive lines; forming a dielectric layer over the first MTJ stack; forming a second MTJ stack over the dielectric layer and electrically connected to one of the bottom conductive lines….” (emphasis added). The second reference to “one of the bottom conductive lines” raises a question as to whether this is the same “one of the bottom conductive lines” or another one of the bottom conductive lines.  Because the claim language is confusing, claim 1 is rejected as indefinite.
Claims 2-6 are rejected for depending from rejected base claim 1.
Regarding claim 2, which depends from claim 1: This claim requires “forming a first via adjacent the first MTJ stack, wherein the first via is formed between the second MTJ stack and the bottom conductive lines.” (emphasis added).  This language suggests that the first via is formed between the second MTJ stack and multiple bottom conductive lines, plural, because of the use of the plural term “lines”.  However, the disclosure suggests that one first via is formed between one second MTJ stack and one of the bottom conductive lines.  Because the claim language is confusing, claim 2 is rejected as indefinite.
Claim 3 is rejected for depending from rejected base claim 2.
Regarding claim 4, which depends from claim 1: This claim requires “forming a second via adjacent the second MTJ stack, wherein the second via is formed between the first MTJ stack and the top conductive lines.” (emphasis added).  This language suggests that the second via is formed between the first MTJ stack and multiple top conductive lines, plural, because of the use of the plural term “lines”.  However, the disclosure suggests that one second via is formed between one first MTJ stack and one of the top conductive lines.  Because the claim language is confusing, claim 4 is rejected as indefinite.
Claims 5 and 6 are rejected for depending from rejected base claim 4.
Regarding claim 8, which depends from claim 7: This claim requires “forming top conductive lines in the second dielectric structure, wherein the top conductive lines are electrically connected to the second MTJ stack and the second via, respectively.” (emphasis added).  The term “respectively” is used to match one list of items with another list of items, both lists having equal numbers of items.  Here, there is a list of one item, the top conductive lines, and another list of two items, the second MTJ stack and the second via.  No 1-to-1 relationship exists between the two lists.  Because a 1-to-1 relationship between the two lists is missing, the use of the term “respectively” does not make sense.  For these reasons, claim 8 is rejected as indefinite.
Claims 9 and 10 are rejected for depending from claim 8.
Regarding claim 13, which depends from claim 7: This claim requires “forming middle conductive lines in the first dielectric structure and electrically connected to the first MTJ stack and the first via, respectively.” (emphasis added).  The term “respectively” is used to match one list of items with another list of items, both lists having equal numbers of items.  Here, there is a list of one item, the middle conductive lines, and another list of two items, the first MTJ stack and the first via.  No 1-to-1 relationship exists between the two lists.  Because a 1-to-1 relationship between the two lists is missing, the use of the term “respectively” does not make sense.  For these reasons, claim 13 is rejected as indefinite.
Claim 14 is rejected for depending from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sanuki, U.S. Pat. Pub. No. 2017/0256584, Figures 1-5F.
Sanuki, Figure 1:

    PNG
    media_image1.png
    413
    478
    media_image1.png
    Greyscale





Sanuki, Figures 2, 3:

    PNG
    media_image2.png
    537
    800
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    502
    664
    media_image3.png
    Greyscale

Sanuki, Figures 4A, 4B, 5A-5D:

    PNG
    media_image4.png
    502
    742
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    233
    319
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    244
    319
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    304
    342
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    353
    304
    media_image8.png
    Greyscale

Sanuki, Figures 5E, 5F:


    PNG
    media_image9.png
    421
    351
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    479
    407
    media_image10.png
    Greyscale

Regarding claim 7: Sanuki Figures 1-5F disclose a method, comprising: forming bottom conductive lines (SL) over a substrate (10); forming a first magnetic tunnel junction (MTJ) stack (MTJ1) over the bottom conductive lines (SL) and electrically connected to one of the bottom conductive lines (SL); forming a first dielectric structure  (62) over the bottom conductive lines (SL) and covering the first MTJ stack (MTJ1); forming a first via (22) in the first dielectric structure (62) and in contact with the one of the bottom conductive lines (SL); forming a second magnetic tunnel junction (MTJ) stack (MTJ2) over the first dielectric structure (62) and electrically connected to the first via (22); forming a second dielectric structure (63) over the first dielectric structure (62) and covering the second MTJ stack (MTJ2); and forming a second via (41) in the first and second dielectric structures (62, 63) and in contact with the first MTJ stack (MTJ1).  Sanuki specification ¶¶ 14-34.
Regarding claim 12, which depends from claim 7: Sanuki discloses the first MTJ stack (MTJ1) and the first via (22) are in contact with one of the bottom conductive lines (SL).  See Sanuki Figures 2, 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki, and further in view of Kitamura, U.S. Pat. Pub. No. 2005/0042825.
Kitamura, Figures 2-3:

    PNG
    media_image11.png
    407
    416
    media_image11.png
    Greyscale

Regarding claim 1:  Sanuki Figures 1-5F disclose a method, comprising: forming bottom conductive lines (SL) over a substrate (10); forming a first magnetic tunnel junction (MTJ) stack (MTJ1) over and electrically connected to one of the bottom conductive lines (SL); forming a dielectric layer (62) over the first MTJ stack (MTJ1); forming a second MTJ stack (MTJ2) over the dielectric layer (62) and electrically connected to one of the bottom conductive lines (SL); and forming top conductive lines (50) over the second MTJ stack (MTJ2) and electrically connected to the first MTJ stack (MTJ1) and the second MTJ stack (MTJ2).  Sanuki specification ¶¶ 14-34.  Sanuki does not disclose that the substrate is a wafer.
Kitamura, directed to similar subject matter, discloses MTJs (41) on a semiconductor substrate (1), which is typically made of a silicon wafer.  Kitamura specification ¶¶ 71, 85.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sanuki to use the Kitamura wafer in place of the Sanuki substrate because the modification would have involved the substitution of an equivalent known for the same purpose.
Regarding claim 2, which depends from claim 1: Sanuki discloses forming a first via (22) adjacent the first MTJ stack (MTJ1), wherein the first via (22) is formed between the second MTJ stack (MTJ2) and the bottom conductive lines (SL).  Sanuki specification ¶¶ 18-22, 28-32.
Regarding claim 3, which depends from claim 2: Sanuki discloses the first via (22) is formed after forming the first MTJ stack (MTJ1) and before forming the second MTJ stack (MTJ2).  Id. ¶¶ 28-32.
Regarding claim 4, which depends from claim 1: Sanuki discloses forming a second via (41) adjacent the second MTJ stack (MTJ2), wherein the second via (41) is formed between the first MTJ stack (MTJ1) and the top conductive lines (50).  Id. ¶¶ 26, 27, 34.
Regarding claim 5, which depends from claim 4: Sanuki discloses the second via (41) is formed after forming the second MTJ stack (MTJ2).  Id.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanuki Figures 1-5F, and further in view of Chuang, U.S. Pat. No. 9,502,466, Figures 11, 12.
Chuang, Figures 11, 12:
    PNG
    media_image12.png
    268
    414
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    286
    444
    media_image13.png
    Greyscale

Regarding claim 6, which depends from claim 4: Sanuki is silent as to whether the second via (23) and the top conductive lines (50) are formed simultaneously.
Chuang Figures 11 and 12, directed to forming MTJ and electrical connections, discloses forming a via (144) to a lower line (103) and conductive lines (122, 128) simultaneously.  Chuang specification, col. 7, l. 56 – col. 8, l. 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sanuki to form the second via (41) and the top conductive lines (50) simultaneously as shown in Chuang because the modification would have involved the substitution of an equivalent known for the same purpose.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki Figures 1-5F, and further in view of Li, U.S. Pat. No. 9,142,762, Figures 7E-7G.
Li, Figures 7E-7G:
    PNG
    media_image14.png
    465
    574
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    478
    574
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    479
    574
    media_image16.png
    Greyscale

Regarding claim 8, which depends from claim 7: Sanuki Figures 1-5F appears to show forming top conductive lines (50) on the second dielectric structure (63), and shows the top conductive lines (50) are electrically connected to the second MTJ stack (MTJ2) and the second via (41), respectively.  Sanuki specification ¶¶ 20, 26, 27, 34.  Sanuki does not disclose that forming top conductive lines in the second dielectric structure.
Li Figures 7E-7G, directed to forming contacts and top conductive lines to MTJs, disclose forming top conductive lines (740) in the second dielectric structure (734), wherein the top conductive lines (740) are electrically connected to the second MTJ stack.  Li specification, col. 8, ll. 53-67.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sanuki to form the top conductive lines (50) in the second dielectric structure (63) because the modification would have involved the substitution of an equivalent known for the same purpose.
Regarding claim 9, which depends from claim 8: The combination discloses forming the second via (23) and forming the top conductive lines (50) comprises: etching the first and second dielectric structures (62, 63) to form an opening exposing the first MTJ stack (MTJ1); etching the second dielectric structure (63) to form trenches (per Li) in the second dielectric structure (63), wherein one of the trenches is connected to the opening and another one of the trenches exposes the second MTJ stack (MTJ2); and depositing a conductive material in the opening and the trenches.  Sanuki specification ¶¶ 20, 26, 27, 34; Li specification, col. 8, ll. 53-67.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanuki Figures 1-5F and Li Figures 7E-7G, and further in view of Chuang, Figures 10-12.
Chuang, Figures 10-12:

    PNG
    media_image17.png
    273
    412
    media_image17.png
    Greyscale

    PNG
    media_image12.png
    268
    414
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    286
    444
    media_image13.png
    Greyscale

Regarding claim 10, which depends from claim 8:  The combination does not disclose forming the second dielectric structure comprises: depositing an encapsulation layer covering the second MTJ stack; and depositing a dielectric layer over the encapsulation layer, wherein one of the top conductive lines is in contact with the encapsulation layer.
Chuang Figures 10-12, directed to forming an MTJ and conductive lines and vias, discloses forming the second dielectric structure comprises: depositing an encapsulation layer (118) covering an MTJ stack; and depositing a dielectric layer (120) over the encapsulation layer (118), wherein one of the top conductive lines (122) is in contact with the encapsulation layer (118).  Chuang specification, col. 7, l. 41 – col. 8, l. 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sanuki to form encapsulation and dielectric layers as shown in Chuang because the modification would have involved the substitution of an equivalent known for the same purpose.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki Figures 1-5F, and further in view of Sanuki Figures 8 and 9.
Sanuki Figures 8, 9:

    PNG
    media_image18.png
    401
    458
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    253
    212
    media_image19.png
    Greyscale

Regarding claim 15: Sanuki Figures 1-5F disclose a method, comprising: forming first and second bottom conductive lines (SL) over a substrate (10) and extending along a first direction; forming a first MTJ stack (MTJ1) over the first bottom conductive line (SL); forming a first via (22) over the first bottom conductive line (SL) after forming the first MTJ stack (MTJ1), wherein the first MTJ stack (MTJ1) and the first via (22) are arranged along the first direction; forming a second MTJ stack (MTJ2) over the second bottom conductive line (SL) after forming the first via (22), wherein the second MTJ stack (MTJ2) and the first MTJ stack (MTJ1) are arranged along a second direction crossing the first direction; and forming a second via (23) over the second bottom conductive line (SL) after forming the second MTJ stack (MTJ2), wherein the second via (23) and the second MTJ stack (MTJ2) are arranged along the first direction.  Sanuki specification ¶¶ 14-34.  Sanuki does not disclose that the second direction perpendicular to the first direction.  This is because the MTJs are hexagonally arranged.
Sanuki Figures 8 and 9 disclose an alternate arrangement in which the first and second MTJ stacks (MTJ1, MTJ2) are arranged in a square matrix, in which the first MTJ stack (MTJ1) and the first via are arranged along the first direction, the second MTJ stack (MTJ2) and the first MTJ stack (MTJ1) are arranged along a second direction perpendicular to the first direction; and the second via and the second MTJ stack (MTJ2) are arranged along the first direction.  Id. ¶¶ 45-55.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Sanuki’s first embodiment to use the Sanuki second embodiment because the modification would have involved the substitution of an equivalent known for the same purpose.  
Regarding claim 16, which depends from claim 15: Sanuki discloses forming first and second top conductive lines (50) over the second via (23) and the second MTJ stack (MTJ2) and extending along the second direction.  See id. ¶¶ 14-34, 45-55.
Regarding claim 17, which depends from claim 16: Sanuki discloses the first top conductive line (50) is electrically connected to the first MTJ stack (MTJ1) and the second MTJ stack (MTJ2), and the second top conductive line (50) is electrically connected to the first via (22) and the second via (23).  See id.
Regarding claim 18, which depends from claim 15: Sanuki discloses forming a first dielectric structure (62) covering the first MTJ stack (MTJ1), wherein the first via (22) is formed in the first dielectric structure (62).  See id.
Regarding claim 19, which depends from claim 18: Sanuki discloses forming a second dielectric structure (63) over the first dielectric structure (62) and covering the second MTJ stack (MTJ2), wherein the second via (23) is formed in the second dielectric structure (63).  See id.

Allowable Subject Matter
Claims 11, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112 rejections were addressed and the informality of claim 11 were addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “forming the first dielectric structure comprises: depositing an encapsulation layer covering the first MTJ stack; depositing a first dielectric layer over the encapsulation layer; performing a planarization process to the encapsulation layer and the first dielectric layer until the first MTJ stack is exposed; and depositing a second dielectric layer over the first MTJ stack”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “forming middle conductive lines in the first dielectric structure and electrically connected to the first MTJ stack and the first via, respectively”, in combination with the remaining limitations of the claim.
With regard to claim 14: The claim has been found allowable due to its dependency from claim 13 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “forming middle conductive lines over the first MTJ stack and below the second MTJ stack”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897